      Case 1:20-cv-10846-PBS Document 14 Filed 05/20/20 Page 1 of 9



                     UNITED STATES DISTRICT COURT
                       DISTRICT OF MASSACHUSETTS

___________________________________
                                   )
OMAR MOHAMED OMAR,                 )
                                   )
          Petitioner,              )
                                   )               Civil Action
v.                                 )               No. 20-10846-PBS
                                   )
ANTONE MONIZ,                      )
                                   )
          Respondent.              )
___________________________________)


                         MEMORANDUM AND ORDER

                             May 20, 2020

Saris, D.J.

                             INTRODUCTION

     Petitioner Omar Mohamed Omar brings this habeas petition

seeking relief pursuant to the Court’s declaratory judgment in

Reid v. Donelan, 390 F. Supp. 3d 201 (D. Mass. 2019) (“Reid”).

Petitioner argues that his mandatory detention under 8 U.S.C.

§ 1226(c) has become unreasonably prolonged and that he is

entitled to a bond hearing before an immigration judge.

     For the reasons stated below, the Court hereby DENIES

without prejudice Omar’s petition (Docket No. 1).

                           LEGAL STANDARDS

     Under 8 U.S.C. § 1226(c), the Government “shall take into

custody” any noncitizen who is inadmissible or deportable based


                                   1
      Case 1:20-cv-10846-PBS Document 14 Filed 05/20/20 Page 2 of 9



on a conviction for “certain crimes of moral turpitude,

controlled substance offenses, aggravated felonies, firearm

offenses, or acts associated with terrorism.” Reid, 390 F. Supp.

3d at 213 (quoting 8 U.S.C. § 1226(c)(1); Gordon v. Lynch, 842

F.3d 66, 67 n.1 (1st Cir. 2016)). The statute does not allow for

conditional release on bond, except in the limited circumstance

of witness protection. See 8 U.S.C. § 1226(c)(2).

     Nonetheless, “mandatory detention under § 1226(c) without a

bond hearing violates due process when an alien’s individual

circumstances render the detention unreasonably prolonged in

relation to its purpose in ensuring the removal of deportable

criminal aliens.” Reid, 390 F. Supp. 3d at 219.

     In Reid v. Donelan, this Court certified a class of “[a]ll

individuals who are or will be detained within the Commonwealth

of Massachusetts or the State of New Hampshire pursuant to 8

U.S.C. § 1226(c) for over six months and have not been afforded

an individualized bond or reasonableness hearing.” No. 13-30125-

PBS, 2018 WL 5269992, at *8 (D. Mass. Oct. 23, 2018). Pursuant

to this Court’s subsequent declaratory judgment, any member of

the Reid class may “bring a habeas petition in federal court to

challenge his detention as unreasonably prolonged.” Reid, 390 F.

Supp. 3d at 227.

     The reasonableness of a petitioner’s continued detention

without a bond hearing under § 1226(c) must be analyzed on a

                                   2
      Case 1:20-cv-10846-PBS Document 14 Filed 05/20/20 Page 3 of 9



case-by-case basis. See id. at 219. The following nonexclusive

factors are relevant in determining the reasonableness of

continued mandatory detention:

     [T]he total length of the detention; the foreseeability of
     proceedings concluding in the near future (or the likely
     duration of future detention); the period of the detention
     compared to the criminal sentence; the promptness (or
     delay) of the immigration authorities or the detainee; and
     the likelihood that the proceedings will culminate in a
     final removal order.

Id. (citation omitted).

     Of these factors, the length of the petitioner’s detention

is “the most important.” Id. Mandatory detention is “likely to

be unreasonable if it lasts for more than one year during

removal proceedings before the agency, excluding any delays due

to the alien’s dilatory tactics.” Id. Detention of less than one

year may be unreasonable “if the Government unreasonably delays

or the case languishes on a docket.” Id. at 220.

     If a petitioner’s mandatory detention has been unreasonably

prolonged, the petitioner “is entitled to a bond hearing before

an immigration judge.” Id. At that hearing,

     [T]he Government [must] prove that the alien is either
     dangerous by clear and convincing evidence or a risk of
     flight by a preponderance of the evidence. The immigration
     court may not impose excessive bail, must evaluate the
     alien’s ability to pay in setting bond, and must consider
     alternative conditions of release such as GPS monitoring
     that reasonably assure the safety of the community and the
     alien’s future appearances.

Id. at 228.


                                   3
        Case 1:20-cv-10846-PBS Document 14 Filed 05/20/20 Page 4 of 9



                                   FACTS

  I.     Legal Status and Criminal History

       Petitioner was born in Kenya but is a citizen of Somalia.

He entered the United States in 1996 at one year old as a

refugee and adjusted his status to lawful permanent resident in

1999.

       Petitioner was convicted of burglary when he was seventeen

and served eight months in a juvenile facility. The next year,

in April 2014, Petitioner was convicted of felony assault. In

December 2016, he was convicted of theft and having a weapon

while under disability. He served 10 months in jail on those

charges. On July 3, 2018, Petitioner was arrested and charged

with two counts of aggravated assault, assault, and criminal

threatening with a dangerous weapon. Petitioner pled guilty to

the criminal threatening charge and was sentenced to a five-year

term of incarceration, all but 18 months suspended. On April 4,

2018, Petitioner was also convicted of unlawful possession of

Oxycodone.

       From 2014 to 2016, Petitioner was also arrested on several

charges that were subsequently dismissed, including for

receiving stolen property, improperly handling a firearm,

assault, and domestic violence.




                                     4
        Case 1:20-cv-10846-PBS Document 14 Filed 05/20/20 Page 5 of 9



  II.    Immigration Detention and Proceedings

     Petitioner has been held in immigration detention since his

release from state custody on October 8, 2019. He is currently

detained at Plymouth County Correctional Facility.

     On October 31, 2019, Petitioner appeared for his first

hearing before the Boston Immigration Court and requested a

continuance in order to obtain an attorney. Petitioner asked for

another continuance on November 14, 2019 to seek an attorney.

     On November 27, 2019, the immigration judge (“IJ”) provided

Petitioner with an application for cancellation of removal and

instructed him to complete it prior to his next hearing. On

December 11, 2019, the IJ set Petitioner’s case for a merits

hearing on his applications for immigration relief. Petitioner

asked for another continuance to seek an attorney on January 23,

2020. On February 28, 2020, an attorney entered an appearance

for Petitioner and moved for a continuance.

     The IJ held a merits hearing on March 27, 2020. The IJ

received testimony from Petitioner and his sister in support of

his application for protection from removal. The IJ denied

Petitioner’s application in an oral decision and ordered him

removed to Somalia.

     Petitioner filed an appeal with the Board of Immigration

Appeals (“BIA”) on April 24, 2020 seeking protection under the



                                     5
        Case 1:20-cv-10846-PBS Document 14 Filed 05/20/20 Page 6 of 9



Convention Against Torture. On May 7, 2020, ICE filed a motion

with the BIA to expedite the appeal.

                                DISCUSSION

       Petitioner argues he is entitled to a bond hearing before

an immigration judge because his mandatory detention is

“unreasonably prolonged in relation to its purpose in ensuring

the removal of deportable criminal aliens.” Reid, 390 F. Supp.

3d at 219.

  I.     Length of Detention

       The length of a petitioner’s mandatory detention is “the

most important factor” in determining its reasonableness. Id.

Detention of over a year is “likely to be unreasonable,” but

“[p]eriods of detention directly attributable to an alien’s

dilatory tactics should not count in determining whether

detention has exceeded the one-year mark.” Id. at 219-20. The

Court begins by determining whether Petitioner’s detention has

exceeded the one-year mark.

       Here, Petitioner has been detained since October 8, 2019,

or approximately seven and a half months. This is well below the

one-year mark. Petitioner’s detention is not presumptively

unreasonable.

  II.    Other Relevant Factors

       In assessing the reasonableness of Petitioner’s mandatory

detention, the Court also considers “[1] the foreseeability of

                                     6
      Case 1:20-cv-10846-PBS Document 14 Filed 05/20/20 Page 7 of 9



proceedings concluding in the near future (or the likely

duration of future detention); [2] the period of the detention

compared to the criminal sentence; . . . and [3] the likelihood

that the proceedings will culminate in a final removal order.”

Reid, 390 F. Supp. 3d at 219 (numbering added). Detention under

a year may also be unreasonable “if the Government unreasonably

delays or the case languishes on a docket.” Id. at 220.

     Although Petitioner’s appeal is at an early stage and so

unlikely to conclude in the near future, all the other factors

discussed in Reid weigh against a finding of unreasonableness at

this time. Petitioner served more time on his criminal sentences

than the time he has spent in immigration detention. The IJ

denied Petitioner’s applications for relief, which is the best

guide available to this Court regarding the likelihood that

Petitioner’s proceedings will culminate in a final removal

order. In addition, the continuances in Petitioner’s case were

at his request. Although Petitioner’s efforts to seek counsel

were not dilatory, neither did the Government unreasonably delay

the progress of Petitioner’s case.

     Finally, Petitioner also argues that the current COVID-19

pandemic renders his continued detention without a bond hearing

unreasonable. Petitioner notes that he has “serious and

persistent asthma,” which puts him at higher risk of severe

illness should he contract the COVID-19 virus. While the Court

                                   7
      Case 1:20-cv-10846-PBS Document 14 Filed 05/20/20 Page 8 of 9



may weigh the impact of COVID-19 in deciding whether proceedings

are unreasonably prolonged under the Due Process clause, that

factor does not outweigh the others in the Reid analysis here.

With respect to petitioners who have been detained over a year,

Reid’s presumption of unreasonableness has particular weight in

light of current public health crisis.

     Neither does the COVID-19 pandemic independently render

Petitioner’s detention excessive in relation to legitimate

governmental objectives under the Due Process Clause. Although

Petitioner’s moderate asthma places him in a high-risk category,

there are currently no detainees confirmed as COVID-19 positive

within the immigration detention unit at Plymouth. In addition,

the Government has a legitimate objective in detaining

Petitioner, whose lengthy criminal history includes several

violent attacks. In one case, Petitioner admitted to punching

the victim three times and video footage showed Petitioner

kicking the victim while he was on the ground and punching him

in the head. Balancing the risk to Petitioner’s health against

the Government’s interest in his detention, there is no Due

Process violation at this time.

                                 ORDER

     Petitioner’s mandatory detention under 8 U.S.C. § 1226(c)

has not been unreasonably prolonged and Petitioner therefore is

not entitled to a bond hearing before an immigration judge at

                                   8
      Case 1:20-cv-10846-PBS Document 14 Filed 05/20/20 Page 9 of 9



this time. The petition for a writ of habeas corpus [Docket No.

1] is accordingly DENIED without prejudice.



SO ORDERED.



                                 /s/ PATTI B. SARIS
                                 Patti B. Saris
                                 United States District Judge




                                   9
